RUSSELL, Judge.
This case concerns a jurisdictional question.
On November 15, 1988, the trial court entered a final order, denying the father’s motion to modify child support. The docket number of that order was 85-501277.03-D. On December 9, 1988, the trial court entered another order, apparently in response to a rule nisi motion filed by the mother in May 1986. The docket number of that order was 85-501277.01-D.
On January 18, 1989, the father filed a notice of appeal to this court. In his notice the father listed the date of the judgment appealed from as December 9, 1988. However, he listed the case number appealed from as 85-501277.03-D (the November 15 order). Further, he stated in the notice that he was appealing from “the final order on his Motion to Modify.”
The mother has filed a motion to dismiss with the court, contending that the notice of appeal is untimely. We agree.
It is clear from the notice of appeal, as well as the brief filed by the father, that the father was attempting to appeal the November 15 order concerning the denial of the motion to modify, and not the December 9 order concerning the rule nisi motion. However, we find that the notice of appeal was filed some sixty-four days after the November 15 order. Therefore, the appeal came too late and is due to be dismissed.
APPEAL DISMISSED.
INGRAM, P.J., and ROBERTSON, J., concur.